Case 1:18-cr-20269-MGC Document 341 Entered on FLSD Docket 05/31/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 18-20269-CR-COOE

  UNITED STATES OF AMERICA,

                  Plaintiff,

  vs.

  DOMINGO REYES,

                  Defendant.
                                   /

                               FORFEITURE MONEY JUDGMENT

           THIS CAUSE is before the Court upon motion of the United States of America (hereafter

  “United States” or “Government”) for entry of a forfeiture money judgment against Domingo

  Reyes (hereafter “Defendant”), in accordance with 18 U.S.C. § 982(a)(2)(B) and Rule 32.2(b)(2)

  of the Federal Rules of Criminal Procedure. Being fully advised in the premises the Court finds

  as follows:

           On or about April 9, 2018, a grand jury sitting in the Southern District of Florida returned

  an indictment, charging Defendant and others with access device fraud, in violation of 18 U.S.C.

  § 1029, and aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1). Indictment, ECF

  No. 3.

           The Indictment further provided that upon conviction of one or more access device fraud

  offenses, as alleged in the Indictment, the Defendant would forfeit to the United States any

  property, which constitutes or is derived from proceeds traceable to the access device fraud

  offenses. Id. at Page 10.

           On March 4, 2019, Defendant pled guilty to Count One of the Indictment, charging him


                                                    1
Case 1:18-cr-20269-MGC Document 341 Entered on FLSD Docket 05/31/2019 Page 2 of 3



  with access device fraud, in violation of 18 U.S.C. § 1029. Minute Entry 03/04//2019. In his plea

  agreement, Defendant consented to the entry of a forfeiture money judgment. See Domingo Reyes

  Plea Agreement, ECF No. 289, ¶ 16 at Page 8.

         According to Defendant’s factual proffer, between in or around 2014 and in or around

  2018, the Defendant participated in a multi-state credit card and money laundering conspiracy.

  Domingo Reyes Factual Proffer, ECF No. 288, at Page 1. Defendant used fictitious identity

  documents obtained by his co-conspirators as forms of identification when he picked up mail items

  or made purchases using the fraudulently obtained credit cards, and also, generally, to hide his true

  identity. Id. Defendant traveled to multiple states, at his co-conspirators direction, to pick up

  fraudulently obtained credit cards and goods that had been sent through the mail. Id. at Page 3.

  Reyes admitted that the losses attributable to his involvement in the access device fraud conspiracy

  was between $95,000.00 and $150,000.00.

         Therefore, upon motion of the United States, and for good cause shown thereby, it is hereby

  ORDERED that:

         1.      The United States’ Motion for Entry of a Forfeiture Money Judgment is

  GRANTED;

         2.      A forfeiture money judgment in the amount of $95,000.00 is hereby entered against

  the Defendant, pursuant to 18 U.S.C. § 982(a)(2)(B) and Rule 32.2 of the Federal Rules of Criminal

  Procedure;

         3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this Order

  shall become final as to the Defendant at the time of sentencing and shall be made part of the

  sentence of the Court and included in the judgment in this cause;




                                                   2
Case 1:18-cr-20269-MGC Document 341 Entered on FLSD Docket 05/31/2019 Page 3 of 3



         4.      The United States is further authorized, pursuant to 21 U.S.C. § 853(m) and Rule

  32.2(c)(1) of the Federal Rules of Criminal Procedure, to conduct any discovery necessary,

  including depositions, to identify or locate property ordered forfeited herein;

         5.      The United States District Court shall retain jurisdiction in this matter for the

  purpose of enforcing this judgment; and

         6.      The Clerk of the Court shall forward two certified copies of this Order to the United

  States Attorney=s Office, Southern District of Florida, Asset Forfeiture Division, 99 N.E. 4th Street,

  Miami, Florida 33132, Attention: Assistant United States Attorney Nicole Grosnoff.




         DONE and ORDERED in Chambers, in Miami, Florida this 31st day of May 2019.




                                                    3
